Terry Crabtree, Judge, concurring. I concur in the result reached in this case but write separately to note that Arkansas Code Annotated § 11-9-113 (Repl. 1996) makes a distinction between victims of criminal offenses and victims in cases such as this where appellant apparently suffered emotional problems after being involved in a traffic accident that resulted in the death of another driver. The purpose of the most recent Workers’ Compensation Act has been recited many times, and I need not recite it again. However, I cannot see the distinction between this case and another case where the employee has suffered post-traumatic-stress disorder as a result of being the victim of a criminal offense. It is difficult to identify a rational basis for the distinction between the two groups if both suffer a verifiable injury with resulting trauma, but because the distinction does exist and was not challenged below, I concur with the majority opinion.